PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/144,719
Filing Date: 27 Sep 2018
Appellant(s): Gopalan et al.



__________________
Alena Vackova Marconi
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 19 January 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 19 May 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
Claims 1-13, 15, 16, 18, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2007/0027250 (hereinafter “Joseph”), and further in view of United States Patent Application Publication No. US 2010/0029827 (hereinafter “Ansems”).Regarding claims 1, 4, 5, 8, 9, 11, 15, 21 and 22 	Joseph teaches flame retardant crosslinkable polyolefin compositions useful for the production of films, sheets, and membranes.  The compositions are comprised of ethylene-silane copolymer, plastomer, flame retardant filler, and a silanol condensation catalyst (abstract).  Joseph teaches the compositions are useful for the manufacture of films and sheets in roofing membrane applications (paragraph [0001]).  Joseph teaches reinforced membranes are produced from two or more sheets.  Membranes comprised of two sheets have a fiberglass or polyester scrim bonded between the sheets are particularly useful (paragraph [0015]), which corresponds to a top layer comprising a 3 (paragraphs [0013] and [0061] – [0064]), which falls within and corresponds to the densities of the first silane-crosslinked polyolefin elastomer and the second silane-crosslinked polyolefin elastomer as recited in claims 1, 11 and 20, and the density of the roofing membrane as recited in claims 8 and 15.  Joseph teaches the compositions of the invention are crosslinked (paragraph [0026]).	Joseph teaches the flame retardant crosslinkable polyolefin composition comprises an ethylene-silane copolymer and an ethylene/C3-8 alpha-olefin plastomer (paragraph [0013]).  However, Joseph does not explicitly teach the flame retardant crosslinkable polyolefin composition comprises a polyolefin selected from a propylene/C3-C20 α-olefin copolymer or a blend of propylene/α-olefin copolymer with an ethylene/α-olefin copolymer wherein both the propylene/α-olefin copolymer and the ethylene/α-olefin copolymer of the blend are silane-grafted, or the roofing membrane has a gel content greater than about 60% or between about 60% and about 95%. 	Ansems teaches a composition comprising at least one olefin multi-block interpolymer, at least one functionalized olefin-based polymer, and optionally at least one thermoplastic polyurethane (abstract).  Ansems teaches the at least one functionalized olefin-based polymer is formed from a propylene-based polymer, where the propylene-base polymer is a propylene/α-olefin interpolymer wherein the α-olefin is a C4-20 α-olefin (paragraph [0060]).  Ansems also teaches the propylene/α-olefin Id), which overlaps the claimed range.  Ansems teaches the polymer may include silane grafts (paragraphs [0211] and [0231]).   	Ansems also teaches the silane-grafted olefin interpolymers (silane-crosslinked polyolefin elastomer) has a density of preferably 0.86 g/cc to 0.90 g/cc (paragraph [0233]), which falls within the claimed ranges.  	Ansems teaches the amount of an initiator and silane employed will affect the final structure of the silane grafted polymer, such as, for example, the degree of grafting in the grafted polymer and the degree of crosslinking (the crosslinking density – also called the gel content) in the cured polymer. The resulting structure, will in turn, affect the physical and mechanical properties of the final product. Typically, the amount of initiator and silane employed will not exceed that which is determined to provide the desired level of crosslinking, and the resulting properties in the polymer (paragraph [0241]).  Ansems does not explicitly teach a specific degree of crosslinking of the polymer (amounting to a gel content of the roofing membrane being greater than about 60% or ranging between about 60% and about 95%).  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to determine an appropriate degree of crosslinking or crosslinking density/gel content using nothing more than routine experimentation to achieve the desired properties for the resin composition making up the roofing membrane.  It has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art unless such a range is shown to be critical.  Please see MPEP § 2144.05(II)(A).3-20 α-olefin having a density from 0.85 g/cc to 0.93 g/cc (paragraph [0058]).  Ansems also teaches the use of a grafting initiator (paragraphs [0209] – [0216]), and a catalyst that will promote the crosslinking of the grafted silane (silane crosslinker), such as carboxylates of lead, cobalt, iron, nickel, zinc and tin, among others (condensation catalyst) (paragraphs [0243] – [0245]).  Ansems teaches the polymer of the invention may be used in roofing membrane applications (paragraph [0570]).  Therefore, a functional equivalence between the polymer compositions disclosed by Joseph and the compositions disclosed by Ansems for use in a roofing membrane application has been established.  It would have been obvious for one of ordinary skill in the art at the time the invention was made to form the membrane of Joseph, and substituting the polyolefin composition of Joseph with the composition disclosed by Ansems motivated by the desire to form a conventional membrane for a roofing membrane application, comprising the aforementioned polymer composition of Ansems known in the art as being functionally equivalent and predictably suitable for use in forming such a roofing membrane. 	It is noted the combination of Joseph and Ansems corresponds to the claimed feature requiring at least one of the first silane-crosslinked polyolefin elastomer or the second silane-polyolefin elastomer comprising a polyolefin selected from a 3-C20 α-olefin copolymer or a blend of propylene/α-olefin copolymer with an ethylene/α-olefin copolymer wherein both the propylene propylene/α-olefin copolymer and the ethylene/α-olefin copolymer of the blend are silane-grafted. 	Regarding the glass transition temperature of the first and second silane-crosslinked polyolefin elastomers and the weathering color difference of the roofing membrane, although the prior art does not explicitly disclose either: (1) the glass transition temperature of the first and second silane-crosslinked polyolefin elastomers each range from about -75°C to about -25ºC; and/or (2) the roofing membrane exhibits a weathering color difference of from about 0.25 ΔE to about 2.0 ΔE, as measured according to ASTM D2244, the claimed properties are deemed to naturally flow from the structure in the prior art since the combination of Joseph and Ansems teaches an invention with an identical or substantially identical structure and/or chemical composition as the claimed invention.  See MPEP §2112. Regarding claims 2 and 12	In addition, Joseph teaches the composition comprises a magnesium hydroxide or aluminum trihydroxide in an amount of 20 to 40 wt% (claims 1 and 8), which falls within the claimed range.Regarding claims 3 and 13	In addition, Ansems teaches the ethylene/α-olefin interpolymer has a preferred percent crystallinity of less than, or equal to, 40% (paragraph [0150]), which encompasses the claimed range.  Ansems also teaches the propylene/α-olefin Regarding claims 6 and 18 	In addition, Joseph teaches the silane copolymer has 0.5 to 7.5 wt% vinyltrialkoxy silane (silane crosslinker) (paragraphs [0014] and [0019]), which encompasses the claimed range. Regarding claim 7	In addition, Joseph teaches the use of metal carboxylates are employed and preferred as a condensation catalyst.  Representative metal carboxylates condensation catalysts include dibutyltin dilaurate, dioctyltin maleate, stannous acetate, stannous octanoate (tin catalysts), etc. (paragraph [0028]). 	Joseph does not explicitly teach the tin catalyst is present is an amount of about 1 to about 4 wt%.  It would have been obvious to one having ordinary skill in the art at the time of the invention to determine an appropriate amount of metal carboxylates using nothing more than routine experimentation.  It has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art unless such a range is shown to be critical.  Please see MPEP § 2144.05(II)(A).  Regarding claim 10 	As previously noted, Joseph teaches reinforced membranes are produced from two or more sheets (paragraphs [0015] and [0056]). 	In addition, Joseph teaches masterbatches where different compositions (compositions which are chemically distinct from each other) were formulated to form different sheets having different tensile strength and elongation at break properties (paragraphs [0060] – [0069]).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to make the reinforced membrane by selecting masterbatches which are chemically distinct from each other to yield a reinforced membrane with mechanical properties tailored to the desired features of the final product, which corresponds to a first silane-crosslinked polyolefin elastomer and a second silane-crosslinked polyolefin elastomer which are chemically distinct from each other.Regarding claim 16 	In addition, Joseph teaches the compositions are comprised of 35 to 75 wt% of ethylene-silane copolymer (first polyolefin) (paragraph [0016]), which overlaps the claimed range establishing a prima facie case of obviousness.  Joseph teaches the ethylene-silane copolymer or silane functionalized copolymer includes a copolymer of ethylene with a C3-8.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Joseph and Ansems as applied to claim 11 above, and further in view of United States Patent Application Publication No. US 2005/0269737 (hereinafter “Hogge”).Regarding claim 19 	The limitations for claim 11 have been set forth above.  In addition, Joseph does not explicitly teach the condensation catalyst comprises a sulfonic ester from about 1 wt% to about 4 wt%. 	Hogge teaches a silane-crosslinked polyolefin material (abstract).  Hogge teaches suitable crosslinking catalyst that facilitates the condensation of the hydrolysable groups of the silane-grafted polyolefins may be used.  Particular crosslinking catalysts include non-tin catalysts, such as AMBICATTM (sulfonic ester condensation catalyst) (paragraph [0056]).  Hogge also teaches the crosslinking catalyst may be present in an amount ranging from about 1 wt% to about 3 wt% (paragraph [0057]), which falls within the claimed range. 	Hogge establishes a functional equivalence between conventional condensation catalysts and sulfonic ester condensation catalyst for use as condensation catalysts for silane crosslinking of polyolefins. It would have been obvious for one of ordinary skill in the art at the time of the invention to use the AMBICATTM from Hogge as the condensation catalyst for the silane crosslinking of polyolefins from Joseph motivated by the desire to form a conventional condensation catalyst for the silane crosslinking of polyolefins.

(2) Response to Argument
APPELLANT’S ARGUMENT (1): On page 5 from the Appeal Brief filed 19 January 2021 (hereinafter “the Appeal Brief”), the references (Joseph and Ansems) do not disclose, teach, or suggest the last paragraph of claim 1 and/or the second to last paragraph of claim 11 which specify the polyolefin composition for the first and/or second silane-crosslinked polyolefin elastomer, as defined in the claims.  The Appellant further details this position on page 6 from the Appeal Brief in stating that Ansems provides no guidance to pick and choose the specific components to meet the composition from the claims because a person having ordinary skill in the art would have strong motivation to use an ethylene-based polymer because both Joseph and Ansems each disclose an ethylene-based polymer.
EXAMINER’S RESPONSE (1):  The rejection of record requires the consideration of both Joseph and Ansems when it comes to determining which polymer compositions from Ansems may be used in a roofing membrane application.  In other words, the Examiner considered the silane-crosslinked polyethylene-based polymer composition of Joseph which is taught as being suitable for a roofing membrane when considering the type of polymer compositions disclosed by Ansems which would reasonably be suitable for the same roofing membrane application.  It is noted that Ansems teaches the same class of material as Joseph (silane-crosslinked polyethylene-based polymer composition), where the different applications for the polymer compositions, overall, are disclosed by Ansems as including roofing membrane applications.  This was the manner in which a person having ordinary skill in the art would have reasonably concluded that this same composition from Ansems (when 
APPELLANT’S ARGUMENT (2):  On page 6 from the Appeal Brief, the Office provides no explanation as to how the proposed modification would enhance Joseph or what advantages a person having ordinary skill in the art would achieve by the proposed modification.
EXAMINER’S RESPONSE (2):  The rejection of record relies on the rationale that it would have been obvious to substitute equivalent components known for the same purpose, as detailed in MPEP § 2144.06(II).  MPEP § 2144.06(II) notes “[a]n express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.”
APPELLANT’S ARGUMENT (3):  On page 7 from the Appeal Brief, Ansems provides dozens of options for grafting, where silane grafting is only one, and Ansems 
EXAMINER’S RESPONSE (3):  As detailed above, in EXAMINER’S RESPONSE (1), the rejection of record takes into consideration the polymer composition disclosed by Joseph when considering which polymer composition from Ansems, and their functionalized grafting moiety, would be appropriate for a roofing membrane application.  This consideration drastically narrows the scope of Ansems’s disclosure to the few polymer compositions and their silane-graft variants as noted in the rejection of record.  Moreover, as noted in EXAMINER’S RESPONSE (2), the requirement noted by the Appellant that there must be substantial evidence of motivation to make the proposed combination contradicts the portion of the MPEP § 2144.06(II) highlighted above.  Furthermore, please see §2143(I), which provides exemplary rationales that may support a conclusion of obviousness, where the presence of motivation found in the prior art is only one reason out of seven; thereby contradicting the Appellant’s requirement that there must be evidence of motivation in the prior art to support a conclusion of obviousness.
APPELLANT’S ARGUMENT (4):  On page 5, and the first full paragraph on page 18 from the Appeal Brief, the references (Joseph and Ansems) do not disclose the claimed gel content from claims 1, 11, 21 and 22 being either “[a] gel content of the 
EXAMINER’S RESPONSE (4):  Again, the rejection of record takes into consideration the polymer composition disclosed by Joseph when considering which polymer compositions from Ansems would be appropriate in a roofing membrane application.  Therefore, the Appellant’s position that undue experimentation exists because the gel content needs to be determined in all of Ansems’s polymer compositions distorts the position taken by the Examiner in the rejection of record.  As detailed in the rejection of record, it is the position of the Examiner that it would have been obvious to one having ordinary skill in the art at the time of the invention to determine an appropriate degree of crosslinking using nothing more than routine experimentation to achieve desired properties of the resin composition making up the roofing membrane because Ansems teaches (in paragraph [0241]) the degree of crosslinking (or crosslinking density/gel content) of the polymer composition imparts certain physical and mechanical properties to the final product.
APPELLANT’S ARGUMENT (5):  On page 10 from the Appeal Brief, the polymers disclosed by Ansems may not be used in roofing membrane because the field of applications for the materials disclosed by Ansems is also vast (with a reference to paragraph [0088] from Ansems which highlights different applications for the polymer compositions disclosed therein), where Ansems does not clearly identify which 
EXAMINER’S RESPONSE (5):  Again, the rejection of record takes into consideration the polymer composition disclosed by Joseph when considering which polymer compositions from Ansems would be appropriate in a roofing membrane application.  Therefore, the “vast” list of applications disclosed by Ansems, as highlighted by the Appellant, fails to consider how Joseph was considered in determining which polymer compositions from Ansems would be suitable in a roofing membrane application.  Furthermore, Ansems, when considered in light of Joseph, is enabling, contrary to the position taken by the Appellant.  It is additionally noted a polymer composition being used as a glue, sealant, or tie layer(s) in a roofing application would undoubtedly yield a polymer composition which is incorporated into a roofing membrane.  The current set of claims include the open ended transitional phrase “comprising” which may include other components not listed in the claims.  In other words, the claims do not preclude a finding from the prior art where the polymer composition in question is applied to a substrate and/or is used as an adhesive/sealant layer between other layers.
APPELLANT’S ARGUMENT (6):  Starting at the last paragraph on page 11 from the Appeal Brief, there is no motivation to modify Joseph’s composition with the composition from Ansems because Joseph’s composition already provides good weldability, which is a benefit disclosed in Ansems (paragraph [0570]).
EXAMINER’S RESPONSE (6):  As noted above, motivation present in the prior art is not the only rationale that may support a conclusion of obviousness.  Please see MPEP §2143(I) and §2144, with emphasis on § 2144(I).  As noted previously, the rejection of record relies on the rationale that it would have been obvious to substitute equivalent components known for the same purpose.
APPELLANT’S ARGUMENT (7):  On page 12 from the Appeal Brief, Joseph does not disclose a propylene-based composition and neither Joseph nor Ansems teaches the ethylene-based composition and the propylene-based composition are equivalent in any manner.  Furthermore, there is no motivation to make the substitution proposed in the rejection of record.  The Appellant has shown that ethylene-based and propylene-based components are not functional equivalents because they exhibit different properties.
EXAMINER’S RESPONSE (7):  The Examiner believes this argument has already been addressed in EXAMINER’S RESPONSE (1) and is incorporated herein.  It is additionally noted that a functional equivalence between components to be substituted does not require the components to have identical properties.
APPELLANT’S ARGUMENT (8):  On page 15 from the Appeal Brief, Joseph teaches a composition (35-75 wt% ethylene-silane copolymer, 5-50 wt% ethylene plastomer, and 12-40 wt% of a flame retardant filler), and Ansems teaches a composition (5-40 wt% functionalized olefin-based polymer, 50-90 wt% multi-block interpolymer, and 10-45 wt% polyurethane).  The two components feature different compositions in different amounts and the modification would require adding the multi-block interpolymer and polyurethane from Ansems to Joseph’s composition, which 
EXAMINER’S RESPONSE (8):  The Appellant's arguments are against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The rejection of record contemplates substituting the ethylene-based polymer with a propylene-based polymer, so the concentrations for the polymer components listed above are not commensurate in scope with the rejection of record.  Furthermore, Ansems explicitly teaches the polyurethane component is optional.  Please see at least the abstract.  Therefore, to require every embodiment from Ansems to include polyurethane essentially ignores the explicit teachings present in Ansems.  In other words, the polyurethane being optional reads on two different embodiments: one embodiment which includes polyurethane; and another embodiment which does not include polyurethane.  The Appellant is requiring the Examiner to consider only the embodiment which includes polyurethane.  This fails to consider Ansems, as a whole. 
APPELLANT’S ARGUMENT (9):  On the second paragraph on page 16, and the paragraph bridging pages 17 and 18 from the Appeal Brief, the references do not disclose the various properties from the claims; such as “the first and second silane-crosslinked polyolefin elastomers have a glass transition temperature of from about -75 
EXAMINER’S RESPONSE (9):  As detailed in the rejection of record, the claimed properties are deemed to naturally flow from the structure in the prior art since the combination of Joseph and Ansems teaches an invention with an identical or substantially identical structure and/or chemical composition as the claimed invention.  The Appellant has failed to present any additional evidence or persuasive technical reasoning for which component(s) and/or composition(s) from the claims are not identical or substantially identical from the combination of Joseph and Ansems.
APPELLANT’S ARGUMENT (10):  Starting on the paragraph bridging pages 16 and 17 from the Appeal Brief, Ansems has a very broad disclosure, addressing several technological areas, which fails to make Ansems enabling to the claims directed to a roofing membrane application without undue experimentation.
EXAMINER’S RESPONSE (10):  This argument has already been addressed in EXAMINER’S RESPONSE (1) and EXAMINER’S RESPONSE (5) and are incorporated herein.
APPELLANT’S ARGUMENT (11):  On page 17 from the Appeal Brief, the claims which depend from either claim 1 and 11 (dependent claims 2-10, 12, 13, 15, 16, 18, 19, 21, and 22) are also allowable due to their dependency from an allowable claim.
EXAMINER’S RESPONSE (11):  The alleged deficiencies of claims 1 and 11 have been addressed and the claims are considered to be appropriately rendered obvious over the prior art in light of the discussion above.  Dependent claims 2-10, 12, 13, 15, 16, 18, 19, 21, and 22 are also considered to be obvious over the prior art for at least the same reasons.
APPELLANT’S ARGUMENT (12):  On page 18 from the Appeal Brief, regarding claim 19, there is no motivation to switch from a tin-type catalyst, as disclosed by Joseph, to a different type of catalyst, such as the sulfonic ester condensation catalyst (AMBICAT catalyst) disclosed by Hogge.  Motivation for such a substitution is required.  Hogge does not teach or suggest the AMBICAT catalyst, which is mentioned only once, is a suitable catalyst for a roofing membrane application.  Hogge is also non-analogous art because Hogge teaches the use of the catalyst for a golf ball product, and not a roofing membrane, as required by Joseph and the instant application.
EXAMINER’S RESPONSE (12):  The Appellant provides a conclusory argument with no evidence to back such a position.  Joseph recognizes (paragraph [0028]) any known silane condensation catalyst may be used to accelerate crosslinking.  Hogge teaches such a known silane condensation catalyst for crosslinking a silane-grafted polyolefin composition.  Therefore, the Appellant’s position that Hogge must teach their catalyst is suitable for a roofing membrane application fails to consider the requirements of the prior art of record.  Regarding the Appellant’s position which requires motivation in Hogge to modify Joseph, EXAMINER’S RESPONSE (3) is incorporated herein.   	Furthermore, Hogge is considered to be analogous prior art in that it satisfies at least one of the two criteria highlighted by the Appellant.  Regarding the first criteria, 



Respectfully submitted,
/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783                                                                                                                                                                                                        
Conferees:
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783                  

/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786                                                                                                                                                                                                                                                                                                                                                                                              

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.